 

Exhibit 10.2

[g2016110816100295892.jpg]

July 25, 2016

Ronald J. Fior

Dear Ron,

Quotient Technology Inc. (“Quotient” or the “Company”) is pleased and proud to
extend to you an offer of employment with Quotient as our Chief Financial
Officer and Principal Accounting Officer. This position will report to Steven
Boal, in the Mountain View, CA office, and we look forward to your starting on
or about August 10, 2016.  At Quotient, we know that people are our most
important asset, and we are happy to offer you a comprehensive compensation
package which includes the following:

 

•

An annual base salary of $370,000, paid on a semi-monthly basis, less all
applicable withholding and deductions.  Currently, the Company’s salary payroll
dates are the 15th and the last working day of each month.

 

•

The opportunity to earn an annual, discretionary bonus of up to 50% of your base
salary (less all applicable withholding and deductions). This bonus is based
upon your successful completion of objectives, your overall performance and the
Company’s overall performance to be determined by the Company in its sole
discretion. The bonus will be prorated to your start date in your first year of
employment. You must remain an employee of the Company through each bonus
payment date in order to receive your bonus.

 

•

A benefits package (subject to eligibility) which includes medical, dental, and
vision coverage.  You may also be eligible to participate in Quotient’s 401(k)
plan, which currently includes a company match of up to $6,000 annually.  The
complete benefits package is outlined in the attached benefits summary.

 

•

Subject to the approval of Quotient’s Board of Directors (the “Board”) or its
Compensation Committee, you will be granted restricted stock units (the “RSUs”)
to acquire 85,000 shares of Quotient’s Common Stock.  The RSUs will be subject
to the terms and conditions applicable to awards granted under Quotient’s equity
incentive plan (“Plan”), as described in the Plan and the applicable award
agreement.  The RSUs will vest twenty-five percent (25%) of the shares on the
one (1) year anniversary of your employment start date or other vesting
commencement date, as determined by the Board or its Compensation Committee (the
“Vesting Commencement Date”), and twenty-five percent (25%) of the shares each
year thereafter on the same day of the year as the Vesting Commencement Date, as
further described in the Plan and the applicable award agreement.  No right to
any stock is earned or accrued until such time that vesting occurs, nor does the
grant confer any right to continue vesting or employment.

400 Logue Avenue, Mountain View, CA 94043 ­ O 650.605.4600 ­ F 650.605.4700 ­ W
quotient.com

--------------------------------------------------------------------------------

[g2016110816100319593.jpg]

 

 

•

Subject to the approval of the Board or its Compensation Committee, you will be
granted an option to purchase 185,000 shares of Quotient’s Common Stock
(“Option”). The exercise price per share of the Option will be equal to the fair
market value per share on the date the Option is granted, which will be the
later of 3rd trading day following the release of the Company’s prior quarter
results of operations and your employment state date. The Option will be subject
to the terms and conditions applicable to options granted under the Plan and the
applicable stock option agreement. Twenty-five percent (25%) of the shares
subject to the Option vest on the one (1) year anniversary of your Vesting
Commencement Date, and one forty-eighth (1/48) of the shares subject to the
Option will vest each month thereafter on the same day of the month as the
Vesting Commencement Date, as further described in the Plan and the applicable
stock option agreement.

 

•

Subject to the approval of the Board or its Compensation Committee, you will be
permitted to enter into the Company’s standard Change of Control Severance
Agreement (the “Severance Agreement”) based on your position with the
Company.  The Severance Agreement will set forth the severance payments and
benefits to which you would be entitled in connection with certain terminations
of employment, as set forth in the Severance Agreement.  A copy of the Severance
Agreement is attached.

We also do have conditions of employment (many legally mandated), a few of which
we need to highlight for you in this letter.  In order to go forward as an
employee of Quotient, you will need to understand and agree to the following:

 

•

We require a fully signed and executed At-Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement (the
“Confidentiality Agreement”). This is being provided to you with this offer,
and, your signed copy will be provided to you on or after your last day of
employment. In the event of any dispute or claim relating to or arising out of
our employment relationship, you and the Company agree that (i) any and all
disputes between you and the Company shall be fully and finally resolved by
binding arbitration, (ii) you are waiving any and all rights to a jury trial but
all court remedies will be available in arbitration, (iii) all disputes shall be
resolved by a neutral arbitrator who shall issue a written opinion, (iv) the
arbitration shall provide for adequate discovery, and (v) the Company shall pay
all the arbitration fees, except an amount equal to the filing fees you would
have paid had you filed a complaint in a court of law. Please note that we must
receive your signed Confidentiality Agreement before your first day of
employment.

 

•

In addition, by signing this letter, you confirm that you are under no
contractual or other obligations that would prohibit you from, or that would
conflict or that are inconsistent with your performing your duties with
Quotient.  Lastly, we fully expect that you will comply with any prior
employers’ agreements of this nature or any other obligations you may have to a
former employer or otherwise.

Page 2

--------------------------------------------------------------------------------

[g2016110816100319593.jpg]

 

 

•

All employment with Quotient is “at-will,” meaning that either you or Quotient
may terminate your employment at any time and for any reason or for no reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this offer. This is the full and complete agreement
between you and Quotient regarding this term. Although your job duties, title,
compensation and benefits, as well as Quotient’s policies and procedures, may
change from time to time, the “at will” nature of your employment may only be
changed in an express written agreement signed by you and Quotient’s Chief
Executive Officer. We request that, in the event of resignation, you give the
Company at least two weeks’ notice.

 

•

During the period that you are employed by Quotient, you agree to not engage in
any employment, business or activity that is in any way competitive with the
business or proposed business of Quotient.  Please disclose to Quotient in
writing any other employment, business or activity that you are currently
associated with or participate in that competes with Quotient.  You may not
assist any other person or organization in competing with Quotient or in
preparing to engage in competition with the business or proposed business of
Quotient.

 

•

On your first day of work, please bring documentation demonstrating that you
have authorization to work in the United States.  A list of required documents
will be provided to you prior to your start date.  If you have questions about
this requirement, which applies to U.S. citizens and non-U.S. citizens alike,
you may contact our Human Resources office at (650) 605-4600w.

 

•

The Company will undertake a background investigation and reference check in
accordance with applicable law. This investigation and reference check may
include a consumer report, as defined by the Fair Credit Reporting Act (“FCRA”),
15 U.S.C. 1681a, and/or an investigative consumer report, as defined by FCRA, 15
U.S.C 1681a, and California Civil Code 1786.2(c). This investigation will also
include a consumer credit report, as defined by the California Civil Code
1785.3(c), which is being requested because your position will be managerial;
you will have access to confidential or proprietary information of the type
described in California Labor Code § 1024.5(a)(7); your role will involve
regular access to bank or credit card information, social security numbers and
dates of birth (excluding ordinary retail work); you will be a named signatory
on the Company’s bank or credit card account; you will be authorized to transfer
money on the Company’s behalf; you will be authorized to enter into financial
contracts on the Company’s behalf; and your role will involve regular access to
cash of $10,000 or more during the workday that belongs to the Company or its
clients and customers. This job offer is contingent upon a clearance of such a
background investigation and/or reference check, and upon your written
authorization to obtain a consumer report, consumer credit report and/or
investigative consumer report. Refer to the attached Background and Credit Check
Disclosure and Authorization for important disclosures and a written
authorization form.

Page 3

--------------------------------------------------------------------------------

[g2016110816100319593.jpg]

 

This letter, along with the Severance Agreement and the Confidentiality
Agreement, set forth the terms of your employment with the Company and supersede
and replace any prior understanding or agreements, whether oral, written or
implied, between you and Quotient regarding the matters described in this
letter.  

We would be delighted if you would accept this offer, with all the terms and
conditions listed above, by signing and dating both the original of this letter
as well as the Confidentiality Agreement and return them to me.  This offer, if
not accepted, will expire at the close of business on July 28, 2016

We cannot tell you how excited we are that you are making the decision to join
Quotient!  If you have any questions concerning this offer, please call me at
(650) 605-4665.

 

Very truly yours,

 

Quotient Technology Inc.

[g2016110816100369793.jpg]

By: Michael Carrillo Bourque

Title: Vice President of Human Resources

 

Page 4

--------------------------------------------------------------------------------

[g2016110816100319593.jpg]

 

Agreed to and accepted:

 

You acknowledge that you have carefully read and considered all provisions of
this letter and the attachments and agree that all of the restrictions set forth
herein are fair and reasonably required to protect the interests of
Quotient.  You acknowledge that you have received a copy of this letter and the
attachments as signed by you.  You acknowledge that, prior to signing this
Agreement, you have had an opportunity to seek the advice of independent counsel
of your choice relating to the terms of this letter and the attachments.

 

/s/ Ronald J. Fior

Ronald J. Fior

 

Dated:

       July 27/2016

 

Start Date:

       Aug 10/2016

 

Enclosures:

 

•

At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement

 

•

Change of Control Severance Agreement

 

•

Employment Application

 

•

Background Check Authorization

 

•

Benefits Summary

 

Page 5